         Case: 3:20-cv-00129-NBB-RP Doc #: 1 Filed: 05/06/20 1 of 5 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION


TANYA L. CROCKER                                                                         PLAINTIFF

VS.                                                                    3:20cv129-NBB-RP
                                                            CAUSE NO. _____________________

SAYLE OIL COMPANY, INC.                                                                DEFENDANT

                                                                       JURY TRIAL DEMANDED


                                            COMPLAINT


        This is an action to recover actual and punitive damages for discrimination based upon sex

(female). The following facts support the action.

                                                    1.

        Plaintiff TANYA L. CROCKER is an adult resident citizen 3241 McNulty Road, Oakland,

Mississippi 38948.

                                                    2.

        Defendant SAYLE OIL COMPANY, INC. is a Mississippi corporation. Defendant may be

served with process through its registered agent, Jay Gore, III, 135 First Street, Grenada, Mississippi

38902. Defendant is an employer within the meaning of the Title VII of the Civil Rights Act of

1964.

                                                    3.

        This Court has federal question jurisdiction under 28 U.S.C. § 1331, and civil rights

jurisdiction under 28 U.S.C. § 1343, for a cause of action arising under the Title VII of The Civil

Rights Act of 1964, as amended by the Civil Rights Act of 1991.

00346342.WPD
         Case: 3:20-cv-00129-NBB-RP Doc #: 1 Filed: 05/06/20 2 of 5 PageID #: 2




                                                  4.

        Plaintiff was a long-term employee for Defendant, and received several promotions and merit

pay increases.   Plaintiff always aspired to be a manager of the Propane Division in Charleston,

Mississippi, because she regarded this as a highly responsible and important position. She had done

everything to earn a place as the manager.

                                                  5.

        On approximately April 1, 2019, Plaintiff obtained her dream job of being the manager over

the Propane Division. After Plaintiff had worked in the position for approximately three (3) months,

a new district manager, Chuck Clement, became Plaintiff’s supervisor.

                                                  6.

        Clement made statements that Plaintiff’s division was not making money.       Plaintiff’s only

response was that the profitability of her division was affected by the fact that executives of the

company continuously took inventory from the company, and that executives of the company would

allow their friends to make purchases at cost.     Plaintiff does not know how her performance

compared with other division managers, but knows that she was industriously performing her job,

and that, except for the comments that Plaintiff’s division was not “making money,” Plaintiff

received nothing but praise for her performance, as she had always received during her lengthy

tenure with Defendant.

                                                  7.

        Shortly before Plaintiff’s termination, Kevin Sayle, whom Clement had replaced as District

Manager, began to make statements that the company was going to hire a male for Plaintiff’s

position. When Sayle made such statements, Sayle would ask Clement whether this was correct, and


00346342.WPD                                     -2-
           Case: 3:20-cv-00129-NBB-RP Doc #: 1 Filed: 05/06/20 3 of 5 PageID #: 3




Clement would say that it was. Thus, both Clement and Sayle indicated that Plaintiff was going to

be replaced by a male.

                                                    8.

           Consistent with the statements indicating a preference for a male, Defendant transferred

Dustin Boykin, a young male, into Plaintiff’s position and moved Plaintiff back to a position as a

CSR. Plaintiff attempted to work as a CSR, but was distressed about the demotion, and obtained

promise of other employment from a competitor. Because of her distress at being replaced because

she was female and her long-time desire for the manager’s position, Plaintiff quit her employment.

Unfortunately, the competitor company which indicated Plaintiff would be hired did not hire her, and

Plaintiff was left without employment. Plaintiff did not obtain another position until February 2020.

                                                    9.

           Plaintiff has filed an EEOC charge, attached hereto as Exhibit “A,” and received the right to

sue letter, attached hereto as Exhibit “B.”

                                                    10.

           Plaintiff, therefore, sues and requests actual and punitive damages for discrimination based

upon gender.

                                                    11.

           Plaintiff has suffered lost income and mental anxiety and stress as a result of Defendant’s

actions.

                                        REQUEST FOR RELIEF

           Plaintiff requests actual and punitive damages against Defendant, reinstatement, and

reasonable attorneys’ fees and costs.


00346342.WPD                                        -3-
         Case: 3:20-cv-00129-NBB-RP Doc #: 1 Filed: 05/06/20 4 of 5 PageID #: 4




        RESPECTFULLY SUBMITTED, this the 6th day of May, 2020.

                                        TANYA L. CROCKER, Plaintiff


                                  By:   /s/ Jim Waide
                                        Jim Waide, MS Bar No. 6857
                                        waide@waidelaw.com
                                        WAIDE & ASSOCIATES, P.A.
                                        332 North Spring Street
                                        Tupelo, MS 38804-3955
                                        Post Office Box 1357
                                        Tupelo, MS 38802-1357
                                        (662) 842-7324 / Telephone
                                        (662) 842-8056 / Facsimile

                                        ATTORNEY FOR PLAINTIFF




00346342.WPD                              -4-
Case: 3:20-cv-00129-NBB-RP Doc #: 1 Filed: 05/06/20 5 of 5 PageID #: 5
